—In an action to impose a constructive trust on three parcels of land pursuant to an oral agreement, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated December 1, 1988, which granted the motion of the defendants Allan G. Stam, Patricia L. Stam, Soundview Realty, Inc. and Morris Oppman to vacate a notice of pendency.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Burke at the Supreme Court (see also, Sloben v Stam, 157 AD2d 835 [decided herewith]). Thompson, J. P., Brown, Eiber and Rosenblatt, JJ., concur.